Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Gruen et al (U.S. Patent No. 6,393,460) as title Method and System for Informing users of Subjects of Discussion in Online Chats discloses a method for informing a user of topics of discussion in a recorded chat between two or more people. Identifying elements from the chat having similar content, labeling some or all of the identified elements as topics, and presenting the topics to the user. Identifying elements from the chat having similar content includes the steps of decomposing the chat into a plurality of utterances made by the people involved in the chat and clustering the utterances to identify elements in the utterances having similar content. For each decomposed utterance is parsed into one or more tokens and represented as a vector comprising a combination of some or all of the tokens.
Akkiraju et al (U.S. Pub No. 2018/0341632 A1) as title Conversation Utterance Labeling discloses a method for labeling an utterance, receiving unlabeled utterances and receiving a taxonomy of labels. Applying an automated algorithm to cluster the unlabeled utterances according to one or more topic words to an entry in the taxonomy of labels and labeling an unlabeled utterance utilizing semi-supervised learning. This invention takes advantage of a class of terms or words that identify topics or dialog acts.
The examiner has found that the prior arts of the record do not appear to teach or suggest or render obvious the claimed limitation in combination with the specific added limitation as recited in independent claims and subsequent dependent claims, thus the invention is patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 2, 2022
/THU N NGUYEN/Examiner, Art Unit 2154